DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Applicant is advised that should claim 9 be found allowable, claims 10-12 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3, line 1 recites “said first and second boom are each of symmetrical cross section about a vertical centerline.”  It is unclear if each boom is symmetric to itself about a centerline of the boom, or if the booms are symmetric with each other about a centerline of the aircraft (mirror image).
Regarding claim 27, line 1 recites “vertical store mounting structures…in combination with said vertically oriented flat fuselage surface and with a landing gear door disposed in an open position and having a vertical surface…”  It is unclear which component comprises the vertical surface. It is further unclear if the landing gear door is being positively recited.  For the purposes of this action it will be interpreted that the landing gear door and store and a vertical surface.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 9-12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of In this case, claims 9-12 only recite that the thrust line and wing chord are parallel, which is already recited in the final paragraph of parent claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 18-26, and 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein US D120,187 in view of Tuval US 8,752,788, Weston US 6,264,136, Alvarez-Calderon US 3,223,356 and Rice US 6,158,540.

    PNG
    media_image1.png
    394
    550
    media_image1.png
    Greyscale

Figure 1- Silverstein Figures 1 and 2
Regarding claim 1, Silverstein teaches an aircraft, comprising: 
a fuselage having a first side and a second side, each of said first side and said second side comprising a vertically oriented flat surface; 
a first boom and a second boom, each comprising an inner vertically oriented flat surface, a forward end, and an after end, and further comprising at least one first propeller in said forward end of said first boom, and at least one second propeller in said forward end of said second boom, providing thrust in a forward direction; 
a first wing and a second wing, each of said first wing and said second wing comprising an inner portion having a wing root, an outer portion, a leading edge, and a trailing edge; 
a first vertical stabilizer and a second vertical stabilizer, each of said first and second horizontal stabilizer comprising a lower end and an upper end; and 
a horizontal stabilizer comprising a lower surface; 
wherein said first wing root is attached to said first side of said fuselage, and said second wing root is attached to said second side of said fuselage; and 
wherein said first boom, at its forward end, extends in an afterward direction from said trailing edge of said first wing, and said second boom, at its forward end, extends in an afterward direction from said trailing edge of said first wing; and 
wherein said after end of said first boom is attached to said lower end of said first vertical stabilizer, and said distal end of said second boom is attached to said lower end of said second vertical stabilizer; and 
wherein said at least one first propeller is disposed in said first boom at its forward end, said at least one first propeller disposed so as to provide thrust in a forward direction and propeller wash in an afterward direction, and said at least one second propeller is disposed in said second boom at its forward end, said at least one second propeller disposed so as to provide thrust in a forward direction and propeller wash in an afterward direction; 
wherein each of said at least one first and said at least one second propellers are each connected to an engine (inherently, otherwise examiner is taking official notice that engines are well-known and it would have been obvious to provide an engine in order to enable powered flight); and 
wherein:
said first and second booms each have an upper surface comprising a root extension at the attachment point between said first and second booms and first and second vertical stabilizers (see Silverstein figures 3 and 4); and
said horizontal stabilizer extending laterally beyond said upper ends of said vertical stabilizers.
Alternatively, if the applicant does not agree that Silverstein teaches that the fuselage and booms comprise a vertically oriented flat surface, then it would have been an obvious matter of design choice to make the different portions of the fuselage and booms flat/rectangular in cross-section or of whatever form or shape was desired or expedient in order to simplify manufacturing or obtain the desired airflow. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Silverstein does not teach a flying horizontal stabilizer, wherein said flying horizontal stabilizer is rotable about an axis that is perpendicular to the direction of thrust of said engines, said axis is horizontal when the aircraft is in level flight, said horizontal stabilizer further comprises an elevator and a trim tab on a trailing edge thereof, or that said first and second wings are defined as having a high lift airfoil profile section set at zero degree planform sweep.  Weston teaches an aircraft comprising a fuselage 21, two wings 30, two booms 23 extending afterward from the wings, and a flying horizontal stabilizer 26 attached to vertical stabilizers 24 between the booms rotable about an axis that is perpendicular to the direction of thrust of an engine 28/29, said axis is horizontal when the aircraft is in level flight, said horizontal stabilizer further comprises an elevator and a trim tab 27 on a trailing edge thereof.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Silverstein with a flying horizontal stabilizer/elevator as taught by Weston in order to simplify construction while providing improved aircraft handling.

    PNG
    media_image2.png
    264
    531
    media_image2.png
    Greyscale

Figure 2- Weston Figure 16
Silverstein does not teach that said upper end of said first vertical stabilizer and said upper end of said second vertical stabilizer are attached to said lower surface of said flying horizontal stabilizer, such that said flying horizontal stabilizer is connected to said upper ends of said vertical stabilizers.  Tuval teaches an aircraft comprising a fuselage 6, two wings 21, two booms 16 extending afterward from the wings, two vertical stabilizers 14 attached to the booms, and a horizontal stabilizer 12, such that an upper end of said first vertical stabilizer and an upper end of said second vertical stabilizer are attached to the lower surface of said horizontal stabilizer, such that said horizontal stabilizer is connected to said upper ends of said vertical stabilizers, the horizontal stabilizer extending laterally beyond said upper ends of said vertical stabilizers.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Silverstein with the horizontal stabilizer spanning the upper ends of the vertical stabilizers as taught by Tuval in order to improve handling or otherwise provide the desired flight characteristics.  Note that as modified, the horizontal stabilizer is a flying stabilizer rotably connected to the upper ends of the vertical stabilizers.

    PNG
    media_image3.png
    478
    581
    media_image3.png
    Greyscale

Figure 3- Tuval Figure 3
Silverstein does not teach that:
each of said wing inner portions between the fuselage and said first and second booms is inclined such a chord of each wing inner portion is inclined up to a maximum of + 8 degrees nose up incidence from horizontal; 
said first and second wings each comprise a double slotted or triple slotted Fowler trailing edge inner flaps that can be deployed to a maximum of 85 degrees disposed between said fuselage and said attachment point of said boom to said wings; 
said first and second wings each comprise a slotted Fowler trailing edge outer flap that deployable to a maximum of 45 degrees disposed on an outboard section of said attachment point of said boom to said wings;
said first and second wings comprise a tractable leading edge; or that
each of said propellers comprises a thrust-line that is inclined nose-up to a maximum of +8 degrees.
Alvarez-Calderon teaches a low stall speed aircraft comprising:
wing portions inclined such a chord of each wing inner portion is inclined up from horizontal; 
said first and second wings each comprise a double slotted or triple slotted Fowler trailing edge flaps 52, 53 that can be deployed;
said first and second wings comprise a tractable leading edge 60; and that
each of said propellers comprises a thrust-line that is inclined nose-up.

    PNG
    media_image4.png
    421
    736
    media_image4.png
    Greyscale

Figure 4- Alvarez-Calderon Figure 1
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Silverstein with the wing orientation and flaps 
Alvarez-Calderon does not specifically teach that the nose-up incidence is a maximum of + 8 degrees, or that the flaps can be deployed to a maximum of 85/45 degrees, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the working ranges wherever they were desired in order to optimize control, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Alvarez-Calderon does not specifically teach the location of the flaps, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to locate the flaps on the inner and outer wing in order to maximize lift controllability, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Silverstein does not explicitly teach that each of said propellers comprises a thrust-line that is parallel to the wing chord. Rice teaches a low stall speed aircraft comprising an engine 50 with a propeller 20’ mounted to an airfoil 18, wherein the propeller comprises a thrust-line 21 that is parallel to the wing chord 16.  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Silverstein such that the thrust-line that is parallel to the wing chord as taught by Rice in order “to maximize propulsive efficiency” (column 4, lines 55-57).
Regarding claim 3, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein also teaches that said first and second boom are each of symmetrical cross section about a vertical centerline.
Regarding claims 2 and 4, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claims 1 and 3.  While all wings are further defined as having a length and a chord, Silverstein does not teach that said first and second wings are further defined as having a constant chord section.  Weston also teaches wings that have a constant chord section throughout said length (column 6, lines 10-14).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the aircraft of Silverstein with constant chord section wings as taught by Weston in order to simplify construction and obtain predictable airflow characteristics.
Regarding claims 5-8, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claims 1-4.  Silverstein does not explicitly teach that the first and second wings have a chord to propeller diameter ratio within the range 0.75 to 1.00, however it would have been an obvious matter of design choice to make the different portions of the propeller and wing of whatever relative sizes were desired in order to obtain the desired flight characteristics, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Regarding claims 9-12, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  As stated above, Rice teaches that the propeller comprises a thrust-line 21 that is parallel to the wing chord 16
Regarding claims 13-16, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claims 9-12.  As detailed above, as taught, the thrust-lines are parallel to said wing chord lines. Silverstein does not explicitly teach that the thrust-lines are a vertical distance below said wings, wherein the ratio of said vertical distance to propeller diameter of 0.2 to 0.3, however it would have been obvious to one having ordinary skill in the art at the time the invention was made to orient the wings and propellers such that the thrust line is the desired distance below the cord line in order to obtain the desired flight characteristics, since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70.
Regarding claims 18-23, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein is silent as to the nature of the engines, however examiner is taking official notice that all recited types (electric, gasoline, diesel, hydrogen fuel cell, hybrid, and gas turbine) are well-known in the art.  It would have been an obvious substitution of functional equivalents to substitute whatever engine type was desired in order to utilize an available fuel type or obtained the desired performance, since a simple substitution of one known element for another would obtain predictable results.  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claims 24-26, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein is silent as to the nature of the flight controls, however examiner is taking official notice that all recited types (mechanical, fly-by-wire, and fly-by-light) are well-known in the art.  It would have been an obvious substitution of functional equivalents to substitute whatever flight control type was desired in order to obtained the desired balance or performance, cost and manufacturability, since a simple substitution of one known element for another .  KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1739, 1740, 82 USPQ2d 1385, 1395, 1396 (2007).
Regarding claim 28, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein also (inherently) teaches that each of said at least one first propeller and said at least one second propeller are rotably mounted remotely from its corresponding engine, but does not explicitly teach that each engine comprises a drive shaft that is attached to a corresponding propeller by a transmission.  The examiner is taking official notice that transmissions are exceedingly common in aircraft propulsion systems.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein with a transmission (and drive shaft) between the engine and propeller in order to better tailor (or vary) propeller rotational speed.
Regarding claim 29, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein also teaches that said first and second booms have an underneath surface comprising ventral fins (the sides of the wheel wells).
Regarding claim 30, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein does not teach that said at least one first propeller and said at least one second propeller are counter-rotating relative to one another, however the examiner is taking official notice that counter-rotating propellers are well-known in the art (the P-38 Lightning and V-22 Osprey are two particularly well-known examples).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein with counter-rotating propellers in order to balance out engine torque.
Claims 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Silverstein US D120,187 in view of Tuval US 8,752,788, Weston US 6,264,136, Alvarez-Calderon US 3,223,356, Rice US 6,158,540 and Nebesar US D22,029.
Regarding claims 13-16, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claims 9-12.  As detailed above, as taught, the thrust-lines are parallel to said wing chord lines. Silverstein does not explicitly teach that the thrust-lines are a vertical distance below said wings.  Nebesar teaches an aircraft comprising a fuselage, two wings, two booms extending afterward from the wings, and in which the thrust-lines are a vertical distance below said wings.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein by orienting the engines such that the thrust lines are below the wings as taught by Nebesar in order to obtain the desired flight characteristics or flow interaction on the wing trailing edge.
Nebesar is silent as to the ratio of said vertical distance to propeller diameter, however it would have been an obvious matter of design choice to make the different portions of the propeller and distance of whatever relative sizes were desired in order to obtain the desired flight characteristics, since such a modification would have involved a mere change in the proportions of components.  A change in proportion is generally recognized as being within the level of ordinary skill in the art.  In re Reese, 129 USPQ 402.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein US D120,187 in view of Tuval US 8,752,788, Weston US 6,264,136, Alvarez-Calderon US 3,223,356, Rice US 6,158,540 and Smith US 3,393,883.
Regarding claim 17, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein does not teach landing gear doors. Smith teaches an aircraft with landing gear doors.  It would .
Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein US D120,187 in view of Tuval US 8,752,788, Weston US 6,264,136, Alvarez-Calderon US 3,223,356, Rice US 6,158,540, Smith US 3,393,883 and Steinmetz US 2,971,792.
Regarding claim 27, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein also teaches that landing gear extends downwards from underneath surface of each boom, but does not teach landing gear doors. Smith teaches an aircraft with landing gear doors. The doors having a vertical surface extending downwards from underneath surface of the aircraft.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein with retractable landing gear with doors as taught by Nebesar in order to provide a more aerodynamic profile in flight.
Silverstein does not teach that flat, vertical store mounting structures are attached to an underneath surface of the fuselage.  Steinmetz teaches a flat, vertical store retaining device mounted to the underside of an aircraft fuselage (column 1, lines 18-21).  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein with external stores as taught by Steinmetz in order to enable the carriage of more or different devices and increase the utility of the aircraft.
As modified, the landing gear doors and stores form a channel underneath each wing for directing airflow between each boom and the fuselage store mounting structures, whereby propeller wash is directed into said fowler flaps comprising said inner wing portion.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein US D120,187 in view of Tuval US 8,752,788, Weston US 6,264,136, Alvarez-Calderon US 3,223,356, Rice US 6,158,540 and McStay US 3,419,232.
Regarding claim 29, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  In an alternate interpretation, Silverstein does not teach that said first and second booms have an underneath surface comprising ventral fins.  McStay teaches an aircraft with an underneath surface comprising ventral fins 13, 14.   It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein with ventral fins as taught by McStay in order to reduce drag on the aircraft.
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Silverstein US D120,187 in view of Tuval US 8,752,788, Weston US 6,264,136, Alvarez-Calderon US 3,223,356, Rice US 6,158,540 and Burnelli US 2,685,420.
Regarding claim 31, Silverstein, Tuval, Weston, Alvarez-Calderon and Rice teach the invention as claimed as detailed above with respect to claim 1.  Silverstein does not teach that said first at least one propeller is further defined as a pair of propellers in a coaxial arrangement, and wherein said second at least one propeller is defined as a pair of propellers in a coaxial arrangement.  Burnelli teaches an aircraft with comprising a fuselage 1, two wings 11, two booms 3 extending afterward from the wings, and propellers 9 defined as a pair of propellers in a coaxial arrangement.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the aircraft of Silverstein with coaxial propellers as taught by Burnelli in order to increase thrust output of the engines.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC BURGESS whose telephone number is (571)272-9385.  The examiner can normally be reached on M-F 08:30-15:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 517 272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARC BURGESS/Primary Examiner, Art Unit 3647